Title: To Alexander Hamilton from John McClallen, 6 June 1799
From: McClallen, John
To: Hamilton, Alexander


          
            Sir
            New York 6th. June 1799
          
          I have collected from the most extensive Importers in this City patterns of white flannel and common Linen; to shew the utility of adopting the flannel in preference to the Linen.
          The former is more durable and it will afford greater comfort to the Soldier than the latter; it may also be the means of continuing him in good health, especially when removed from a Northern to a Southern Climate where he of consequence will be subject to be exposed to heavy dews—
          I have annexed a statement and affixed patterns of the Cloths, with the prices—
        
            
              
              
              Linen
              
              
              
              
              
              
            
            
              
              }
              4/4 wide, of which 3 1/2 Yards are requisite to make a Shirt—at 35 Cents per Yd. is 
              
              1,22.5
              Mills
              
              
            
            
              
              4 Shirts (a soldiers annual allowance)
               
                  4        
              
              
              $4,90
            
            
            
              Flannel
              }
              3/4 wide—3 1/2 Yds to make a Shirt at 37 Cts per Yd is 
              
              129.5
              Mills
              
              
            
            
              3 Shirts to be his annual allowance
              
                  3        
              
              
              
            
            
              
              
              370.5
              "
              
              
            
            
              1 Yd. of Linen (which is sufficient for 2 dickeys)
              
               50
              
              
              
            
            
              
                
                  
                    1/4 Yd of Cambric Muslin for frills for the 2 dickeys
                    }
                    75 Cts pr Yd
                    }
                  
                
              
              
                18.7 1/2
          
              
              439.2 1/2
            
            
            
              
              
              
             
              in favr of the flanl
             
               50.7 1/2
              Mills
            
          
          I humbly submit the within statement for your inspection; with an expectation that an experiment may be made on the Company, I am shortly to recruit
          I have the honor to be, Sir Your very Obt Servant
          
            Jno McClallen Capt.
            1st Regt A & Engrs
          
          Major General Hamilton
        